Title: From Thomas Jefferson to Levi Lincoln, 21 December 1801
From: Jefferson, Thomas
To: Lincoln, Levi


          
            Dear Sir
            Washington Dec. 21. 1801.
          
          Observing that the usage has been to insert the treaty at full length in the proclamation, on a conference with the Secretary of state, we have concluded it safest to follow the usage, and further to insert Buonaparte’s ratification & the subsequent advice of Senate verbatim. this being merely mechanical will be done by the clerks in the office of state; but in the mean time I must ask of you the advice of Senate of which I did not retain a copy. I will return it to you immediately, that you may shew it to the court, as well as inform them that I have directed a proclamation to be prepared for promulgating it, if any cause should be in danger of being put off for want of it. as it will take time to copy the treaty into the proclamation, I do not expect it can be done before the court will have risen to day. health & affectionate esteem.
          
            Th: Jefferson
          
        